Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149311 & (118)                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  DEVON SCOTT BAILEY,                                                                                     David F. Viviano,
                                                                                                                      Justices
           Plaintiff-Appellee/Cross-Appellant,
  v                                                                 SC: 149311
                                                                    COA: 295801
  STEVEN GEROME SCHAAF,                                             Genesee CC: 07-087454-NO
           Defendant,
  and
  T.J. REALTY, INC., d/b/a HI-TECH
  PROTECTION, TIMOTHY JOHNSON,
  CAPTAIN WILLIAM BOYD BAKER, and
  CHRISTOPHER LEE CAMPBELL,
             Defendants-Appellees,
  and
  EVERGREEN REGENCY TOWNHOMES,
  LTD. and RADNEY MANAGEMENT &
  INVESTMENTS,
             Defendants-Appellants/Cross-
             Appellees.
  _________________________________________/

          On order of the Court, the application for leave to appeal the February 20, 2014
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we VACATE that part of the Court of Appeals February 20, 2014 opinion setting
  forth a hypothetical scenario in which defendant Hi-Tech Protection and its employees
  were not in the business of providing security, because the panel’s conclusion in that
  regard is contrary to law. See Upjohn Co v New Hampshire Ins Co, 438 Mich 197, 214
  (1991) (“The knowledge possessed by a corporation about a particular thing is the sum
  total of all the knowledge which its officers and agents, who are authorized and charged
  with the doing of the particular thing acquire, while acting under and within the scope of
  their authority.”) (emphasis added; internal quotations omitted). In all other respects,
  leave to appeal and leave to appeal as cross-appellant are DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
         s1217
                                                                               Clerk